By JUDGE SAFFQLD.
The bill of exceptions taken by the plaintiffs in the Court below, brings before this Court the transcript of the record on which the suit was brought, and presents for consideration a question of considerable magnitude; and which, in principle, is also involved in several other cases now- pending in this Court. The question relates to the effect of a judgment obtained in a sister State, against a defendant residing out of the same, and where there has been no personal service of the process. No objection is found to the sufficiency of the certificates, either of the clerk or presiding justice of the Court; but it is insisted, and was so adjudged below, that in legal acceptation, this is not a record on which a judgment can be rendered in this State.
It will he observed, that it is not in any way shewn that *128the defendant Mayfield, was not an Inhabitant of TenneSr see, nor that ho was not subject to the jurisdiction of the Court there, at the time the proceedings were had against him. Ii is not our intention to extend the rule of decision jn -j-jpg case beyond the principles necessarily involved in it; or to declare the kind or nature of defence which would be available against a judgment rendered in a different State or nation, where there has been personal service, of process, the proceedings conformable to the laws of the country, and the record certified in due form. Here there was no personal service of the process, or appearance by the defendant, which would have been tantamount to actual notice; the Court appears to have proceeded according to the law of that State, upon the ground of constructive notice, arising from the facts, that the defendant was the principal debtor in the note referred to, the plaintiffs his securities, and that, they had paid and satisfied the same, after judgment obtained against them as such, in that State.
This recovery appears to have been authorised by the ^aw ®tate’ anc^ tbc form pursued.a Then should the plea of nvl liel record have been sustained to the suit brought on this recovery? or must not the defendant, if he could avail himself of the want of jurisdiction in the Court, or other extrinsic matter of defence, have resorted to a special plea in bar? Under an issue of mil liel record, the Court can only inspect the record of recovery, and unless the want of jurisdiction, or some other insufficiency appear, which would destroy the force and effect: of the judgment in the State in which it was rendered, judgment must be given tor the plaintiff. On this important, subject it would be impossible to reconcile the decisions of the Supreme Court of the Union, with those of the highest tribunals of some of the States; yet it must be admitted, that as the question involves the construction of the Federal Constitution, the decisions of the Federal Tribunal, having authority to control all others, must prevail.
For a time the doctrine prevailed in ilie State of New York, that a judgment from a sister State was to be regarded as a foreign judgment; that it was only prima facie evidence of the debt, and that the defendant could plead nil dtbel to an action of debt brought upon it. The decisions however of other tribunals, appear to have yielded in a good degree to the paramount authority.b The Supreme Court'of the United States, in the ease of Mills v. Duryee,c decided, that the act of Congress of 1790, chap-; *129ter 38, prescribed the mode in which the public acts, records and judicial proceedings in each State shall be authenticated, so as to take effect in every other State: declaring that the record of a judgment, duly authenticated, shall have such faith and credit, as it has in the State Court from whence it was taken; and if in such Court it has the effect of record evidence, it must have the same in every other Court within the United States; and that in such case, the only proper inquii-y is, what would be the effect of the judgment in the State where it was rendered. The same Court in the case of Hampton v. M‘Connel,a professing to recognise the former doctrine, said that it was held in the case of Mills v. Duryee “that the judgment of a State Court should have the same credit, validity and effect, in every other Court in the United States, which it had in the State where it was pronounced; and that whatever pleas Would be good to a suit thereon in such State, and none others, could be pleaded in any other Court in the United States.
I concur however, in the view taken of the decision in Mills v. Duryee, by the Supreme Court of New York, in the case of Shumway v. Stillman,b that “the only general proposition upon the subject of pleading established by that case, is, that nul tiel record is the only proper general issue in an action of debt on a State judgment;” and the opinion of that Court is implied, that the judgment would not be conclusive, where the Court had not acquired jurisdiction over the person of the defendant; and that in such case, nul tiel record was not the only proper plea'. In the case last referred to, this doctrine is explicitly maintained. The same principle is maintained in the late decision of the Supreme Court pf the United States, of Biddle v. Wilkins;c tha. “when the Court in which the judgment is' rendered had not jurisdiction over the subject matter of the suit, or when the judgment is absolutely void, this may be pleaded in bar, or may in some cases be given in evidence under the general issue. But the general rule is, that there can be no averment in pleading against the validity of a record, though there may be against its operation. ”
The effect of these rules of decision is conceived to be, that where the proceedings appear to have been conducted conformably to the laws of the State in which they were had, defence for the want of jurisdiction in the Court, either over the subject matter in contest, or the person of the defendant, can only be made by special plea in bar; con*130sequently, the judgment rendered in this case must be reversed, and the cause remanded; unless the plaintiffs be willing to abandon their claim to interest since the date of the judgment in Tennessee, and accept a rendition of judgment here for the same amount of that judgment. The law of interest in another State is in the nature of evidence, requiring the intervention of a jury, and subject to opposition from the adverse party.
The plaintiffs consenting to abandon the interest, judgment is rendered for the amount of the judgment, on which the suit was brought.
Judgment reversed and rendered.
Judge Wiiite, not sitting.

 Cooke's R. 267, 464, 466. Scott's Revi. 1 vol. 703, 1171.


 Armstrong vs. Carson's Ex'rs. 2 Dallas 302. Borden vs. Fitch 15 John. 121.


 7 Cranch 481.


 3 Whea. 234


 4 Cowen 292.


 1 Peters 636.